Citation Nr: 1606535	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO. 14-22 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Whether VA correctly calculated the Appellant's death pension payments. 


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran, who died in November 2012, served on active duty from September 1973 through September 1976.  The Appellant claims as his surviving spouse.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from two December 2013 Rating Decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In those decisions, the RO denied the Appellant's claim for service connection for the Veteran's death and awarded the Appellant death pension benefits.  The Appellant disagreed with the denial of service connection and the amount of death pension benefits awarded and perfected this appeal.  

To the extent the Appellant claims that under 38 U.S.C. 1151, the VA was negligent in its treatment of the Veteran following his liver transplant, to include any prescribed medications, that issue has not been adjudicated by the RO in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The death certificate shows that the Veteran died in November 2012.  His death certificate lists acute congestive diastolic failure, severe pulmonary hypertension, and acute renal failure as immediate causes of death.  

2. At the time of his death, the Veteran was not service connected for any disability.

3. A disability incurred in or aggravated by service did not cause, contribute substantially or materially to the cause of death. 

4. The calculated amount of VA death pension benefits paid to the Appellant is at least equal to that which she is entitled to under the law, based on her reported annual income.  

CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2015).

2. Entitlement to additional VA pension benefits has not been established.  38 U.S.C.A. §§ 1502, 1503, 1521, 1522, 5312 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.272(g) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

As for her service connection claim, the Appellant received a letter dated February 2013, which provided information as to what evidence was required to substantiate her claim, including those elements identified in Hupp, 21 Vet. App. at 352-53.  The letter also explained the division of responsibilities between VA and the Appellant in developing an appeal and what type of information and evidence was needed to establish an effective date.  Thus, VA's duty to notify has been fulfilled.  

The Appellant's claim for VA death pension benefits was granted.  Her disagreement with the amount of pension paid is akin to a disagreement with a downstream issue.  The United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Further, the Appellant was notified of the additional information that she could submit in support of her claim for increased pension benefits.  See VCAA Notification Letter dated December 18, 2013.  Accordingly, the Board finds that the Appellant has been afforded a meaningful opportunity to participate in the development of her claim for death pension and that no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, the Board finds that under the facts of the present case and based on the record currently before it, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board finds that VA also has no further duty to assist the Appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid her in substantiating her claim for increased death pension.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In addition, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, personnel records, and death certificate have all be associated with the claims file.  Also of records are the Veteran's post-service VA and private treatment records.  The Board notes that VA did not assist the Appellant in obtaining a medical opinion.  However, the Board finds that a medical opinion is not required because the evidence of record is sufficient to decide the claim and there is no reasonable possibility that such an opinion would result in evidence to substantiate the claim.  Wood v. Peake, 520 F. 3d 1345, 1348 (Fed. Cir. 2008).  In this regard, as will be explained below, there is no evidence of an in-service incurrence or aggravation of a disease or injury that led to the Veteran's death.  Given the lack of evidence, a medical opinion is unnecessary.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Appellant has identified no outstanding evidence that could be obtained to substantiate her claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  

Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be shown to have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disorder that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.  "Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.  App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet.  App. 518, 519 (1996).

By way of medical history, at the time of his death, the Veteran had the following comorbidities: hepatitis C, benign prostatic hyperplasia, type II diabetes mellitus, stage III chronic kidney disease, congestive heart failure, pulmonary hypertension, major depressive disorder, hypercholesterolemia, and hypertension.  The Veteran also had a liver transplant in 2001.  See VA Discharge Summary dated January 7, 2013.  

The Appellant has proffered many explanations for a possible link between the Veteran's service and his death.  First, the Appellant claims that the Veteran contracted hepatitis C during service, and the hepatitis C led to his death.  The Appellant also claims that the medications the VA prescribed for the Veteran's liver transplant caused congestive heart failure, uncontrolled hypertension, acute renal failure, and pulmonary hypertension, which led to the Veteran's death.  Lastly, the Appellant contends that the Veteran's liver transplant caused his type II diabetes, which ultimately led to his death.  See Form 9 dated December 27, 2013; Form 9 dated May 9, 2014.  For the reasons stated below, the Board finds that service connection for the Veteran's death is not warranted.  

As a preliminary matter, the Board notes that the death certificate lists acute congestive diastolic failure, severe pulmonary hypertension, and acute renal failure as the immediate causes of death.  There were no noted complaints, treatments, or manifestations related to any of these diseases in the service treatment records.  Rather, at separation, and in December 1979, the heart, lungs, chest, vascular system, abdomen, and viscera were normal.  Blood pressure was 118/70 and 122/80, respectively.  See Service Treatment Records dated August 27, 1976 and December 12, 1979.  There is no evidence to connect any of these diseases to service.  There is no evidence that any of these diseases were manifest to a compensable degree within one year of the Veteran's discharge from service.  The Board finds that service connection for any of the immediate causes of death is not warranted.  As such, the ensuing analysis will focus on the Appellant's explicit claims.  

Liver Disease and Transplant

The Appellant claims that the Veteran acquired hepatitis C in service in the course of receiving vaccinations with shared needles.  See Form 9 dated December 27, 2013.  In support of her claim, the Appellant submitted various articles, which state that hepatitis C can be contracted through shared needles and symptoms may take up to 30 years to develop.  Lay witnesses are competent to provide statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).
Here, the Appellant is competent to relay the information that the Veteran told her - namely, that he shared vaccination needles with other soldiers while in service.  However, the evidence is against a finding that the Veteran's liver disease is related to his service.  

Service treatment records to not show any complaints, manifestations, or treatments for any liver disease.  In fact, on one occasion, the Veteran explicitly indicated that he did not have any liver trouble or hepatitis.  See Report of Medical History dated December 12, 1979.  Alternatively, there is no evidence that a liver disease, to include cirrhosis of the liver, was manifest to a compensable degree within one year of the Veteran's discharge from service.  Based on the evidence of record, the Veteran was first diagnosed with hepatitis C in the early 1990s, at least 14 years after discharge from service.  See VA Treatment Notes dated November 7, 1993, September 2, 1999, and April 18, 2000.  

The Board accepts that the Veteran received vaccinations during service.  However, there is no probative evidence that he was infected during service  Furthermore, the articles the Appellant submitted do not provide a positive nexus between the Veteran's hepatitis C and his period of service.  Here, there is an assertion of inoculations resulting in infection.  However, there is no probative evidence that there was either contamination of the inoculation process or evidence of in-service infection.  

Diabetes Mellitus II

Lastly, the Appellant avers that the Veteran's liver transplant caused his diabetes, which contributed to his death.  See Form 9 dated May 9, 2014.  As far as direct service connection for diabetes, there is no evidence of any in-service treatment or manifestations of diabetes.  The separation and 1979 service examinations established that the endocrine system was normal.  See Service Treatment Records dated August 27, 1976 and December 12, 1979.  Further, there is no evidence that diabetes was manifest to a compensable degree within one year of the Veteran's discharge.  

There is also no evidence to support the Appellant's secondary service connection contentions.  As noted above, the Appellant, as a lay person, is not competent to opine that diabetes contributed to the Veteran's death, nor is she competent to attribute the Veteran's diabetes to his 2001 liver transplant.  The evidence of record is against a finding that that the Veteran's liver transplant caused his diabetes or that his diabetes led to his death.  

To the extent that the Appellant attempts to relate diabetes to the liver disease and subsequent treatment, service connection has not been granted for liver pathology.  As such, the theory of entitlement is not supported.  See 38 C.F.R. § 3.310.

In sum, there is no evidence linking liver pathology or diabetes to service.  

Nonservice-Connected Death Pension

Death pension benefits are available for surviving spouses of veterans, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  An appellant is entitled to these benefits if the veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541.

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include unreimbursed medical expenses in excess of five percent of the maximum income rate allowable, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Such expenses may be deducted only for the 12- month annualization period in which they were paid.

Burial expenses paid by a surviving spouse (to the extent such burial expenses are not reimbursed by VA) during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid, or from annual income for any 12-month annualization period which begins during the calendar year of death-whichever is to the claimant's advantage.  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  The MAPR is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

The Appellant first began receiving nonservice-connected death pension benefits in December 2012.  Effective December 2012, the MAPR for death pension benefits for a surviving spouse with one dependent was $10,942.  See M21-1, part I, Appendix B.

In December 2012, the Appellant's annual income was calculated at $4,815, which included her child's monthly income of $380 from Social Security Administration (SSA) and a one-time $255 month of death payment from SSA.  In addition to income, the Appellant also incurred a last expense of $1,128 for unreimbursed burial costs.

As explained by the RO in denying an increased death pension benefit, SSA annual income of $4,815 plus the $225 Social Security month of death payment, less the last expenses of $1,128 results in annual income for VA purposes of $3,687.  The 2012 MAPR of $10,942 minus the Appellant's annual income of $3,687 leaves a deficit of $7,255; divided by 12 months, monthly payments amounted to $604.  See Statement of the Case dated March 2014.  

A change in the Appellant's income, effective January 2013, triggered a recalculation of her annual death pension for the year December 2012 through December 2013.  

Effective January 2013, the Appellant began receiving $380 monthly income from SSA and continued to receive her child's SSA monthly income of $380.  Since the Appellant's annual income is calculated for a 12-month period, the Appellant's one-time month of death payment of $255 is added and her last expenses of $1,128 is subtracted, because both were received within the 12-month period from December 2012 through December 2013.  The resulting total annual income is $8,247.  The effective MAPR of $10,942 minus the Appellant's annual income of $8,247 results in a deficit of $2,695, which, after dividing by 12, results in monthly payments of $224 effective January 2013.  See Statement of the Case dated March 2014.  

In December 2013, a change in the Appellant's income and a change in the MAPR triggered another recalculation of the Appellant's monthly payment.  The income limit for a surviving spouse with one dependent effective December 1, 2013 was $11,107.  See M21-1, part I, Appendix B.  At that time, the Appellant and her dependent's monthly incomes increased to $385 each, which resulted in an annual income of $9,240.  The MAPR of $11,107 minus the Appellant's annual income of $9,240 results in a deficit of $1,867, which, after dividing by 12, equals a monthly payment of $155.  

The Appellant claims that her housing, transportation, and other expenses are extremely difficult to meet under her current circumstances.  The Board is sympathetic to the Appellant's circumstances.  Nonetheless, the income limits for entitlement to VA nonservice-connected death pension, and the factors that may be considered in calculating countable income, are established by law, and the Board is bound by that law.  The law is dispositive and the appeal must be denied.


ORDER

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death is denied.

Entitlement to an increase in death pension benefits is denied.  



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


